MEMORANDUM OPINION
                                       No. 04-11-00719-CR

                                    Todd Warren HARRISON,
                                           Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                    From the 437th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008CR8007
                          Honorable Lori I. Valenzuela, Judge Presiding

PER CURIAM

Sitting:         Catherine Stone, Chief Justice
                 Karen Angelini, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: December 7, 2011

DISMISSED

           Pursuant to a plea bargain agreement, appellant Todd Warren Harrison pleaded nolo

contendere to the offense of possession of a controlled substance with intent to deliver. As part

of his plea-bargain, appellant signed a separate “Waiver of Appeal.” The trial court imposed

sentence and signed a certificate stating that this “is a plea-bargain case, and the defendant has

NO right of appeal” and “the defendant has waived the right of appeal.” See TEX. R. APP. P.

25.2(a)(2). Appellant timely filed a notice of appeal. The clerk’s record, which includes the plea
                                                                                    04-11-00719-CR


bargain agreement and the trial court’s Rule 25.2(a)(2) certification, has been filed. See TEX. R.

APP. P. 25.2(d). This court must dismiss an appeal “if a certification that shows the defendant

has the right of appeal has not been made part of the record.” Id.

       The court gave appellant notice that the appeal would be dismissed unless written consent

to appeal and an amended trial court certification showing he has the right to appeal were made

part of the appellate record within thirty days. See TEX. R. APP. P. 25.2(d); 37.1; Daniels v.

State, 110 S.W.3d 174 (Tex. App.—San Antonio 2003, order), disp. on merits, No. 04-03-00176-

CR, 2003 WL 21508347 (July 2, 2003, pet. ref’d) (not designated for publication). Appellant

has not filed a response. After reviewing the record, we hold appellant does not have a right to

appeal. See Dears v. State, 154 S.W.3d 610 (Tex. Crim. App. 2005) (holding that court of

appeals should review clerk’s record to determine whether trial court’s certification is accurate).

We therefore dismiss this appeal. TEX. R. APP. P. 25.2(d).



                                                             PER CURIAM

DO NOT PUBLISH




                                               -2-